262 S.W.3d 284 (2008)
Freda L. ROBERTSON (now Shields), Appellant,
v.
Daniel E. ROBERTSON, Respondent.
No. WD 67805.
Missouri Court of Appeals, Western District.
September 2, 2008.
James A. Rust, Richmond, MO for appellant.
Joyce J. Wendel, Carrollton, MO, for respondent.
Before PAUL M. SPINDEN, P.J., JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Appellant Freda L. Robertson (now Shields) appeals from the circuit court's entry of judgment in favor of Respondent *285 Daniel E. Robertson based on his overpayment of child support to Appellant in the amount of $1176.00. We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).